Exhibit 10.1

 

LOGO [g68385dsp007.jpg]

August 25, 2015

Michael Berry

(Via Email)

Dear Mike,

FireEye Inc., a Delaware corporation (the “Company”), is pleased to offer you
employment on the following terms:

1. Title. You will be employed as Senior Vice President and Chief Financial
Officer, reporting to the Company’s Chief Executive Officer. This is a full-time
position.

2. Cash Compensation. You will receive an annual base salary of $410,000 per
year, payable in accordance with the Company’s normal payroll practices and
subject to normal withholding taxes. This salary will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect from time to
time and will be prorated for 2015 based on your start date. In addition, you
will be eligible to be considered for an incentive bonus for each fiscal year of
the Company under the Company’s Employee Incentive Plan (the “Incentive Plan”)
or any successor plan. The bonus (if any) will be awarded based on objective
and/or subjective criteria established by the Company’s Chief Executive Officer
and approved by the Company’s Board of Directors (the “Board”) and/or the
Compensation Committee of the Board (the “Compensation Committee”), as
applicable. Your initial annual target bonus will be equal to $410,000. The
bonus is currently scheduled to be paid annually, and only if you are still
employed by the Company at the time of payment. The terms and conditions of your
bonus will be set forth in the Incentive Plan. The determinations of the Board
and/or the Compensation Committee, as applicable, with respect to your bonus
will be final and binding. You will be eligible for a bonus for 2015, without
proration.

3. Employee Benefits. You will be eligible to participate in the Company’s
employee benefit plans made available to similarly situated employees of the
Company so long as such plans are kept in force by the Company and provided you
meet the eligibility requirements and other terms, conditions, and restrictions
of such respective plans and programs.

4. Equity Awards.

(a) RSU Award. Management of the Company (“Management”) will recommend that the
Compensation Committee grant you restricted stock units convertible into 115,000
shares of the Company’s Common Stock (the “RSUs”). The RSUs will be granted
pursuant to the Company’s 2013 Equity Incentive Plan (the “2013 Plan”) and will
be subject to the Company’s standard form of award agreement and Compensation
Committee approval after the commencement of your employment. The RSUs will vest
in four equal annual installments (1/4, 1/4, 1/4 and 1/4), with the first
vesting installment scheduled to occur on February 15, 2016, subject to your
continued service to the Company through each vesting date.

(b) PSU Award. Management will also recommend that the Compensation Committee
grant you restricted stock units with performance-based vesting for a target of
115,000 shares of the Company’s Common Stock (the “PSUs”). The PSUs will be
subject to performance-based vesting as shall be approved by the Compensation
Committee and set forth in your award agreement and will vest in four equal
annual installments (1/4, 1/4, 1/4 and 1/4), with the first vesting installment
scheduled to occur on February 15, 2016, subject to your continued service to
the Company through each vesting date.

5. Severance & Change of Control Benefits. Upon your employment with the
Company, you will be designated as an officer as such term is used the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended (a “Section 16
Officer”). As a Section 16 Officer, you are eligible for benefits in the
Company’s Change of Control Severance Policy for Officers and your participation
agreement thereunder (the “Severance Policy”). The Severance Policy is attached
to this letter as Exhibit A.



--------------------------------------------------------------------------------

6. Insider Trading. The Company’s insider trading policy applies to all of our
employees, directors and consultants and our affiliates. The insider trading
policy prohibits you from buying or selling shares when you have “inside
information.” Inside information is material information about us that is not
yet public but that a reasonable investor would consider important in deciding
whether to buy or sell shares. You will be eligible to participate in any plan
that is established to permit employees to automatically buy or sell shares
during periods when they possess inside information.

7. Tax Matters.

(a) Withholding. All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Section 409A. The Company intends that all payments and benefits provided
under this offer letter or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any guidance promulgated thereunder (“Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. In no event will the Company reimburse you for any taxes that may be
imposed on you as a result of Section 409A. Each payment and benefit payable
hereunder is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company, the Board or
the Compensation Committee related to tax liabilities arising from your
compensation.

8. Eligibility. On your first day of work you will be required to prove your
eligibility for employment under the Immigration and Reform Control Act of 1986,
as well as to sign and comply with the Company’s standard invention assignment
and proprietary information agreement which requires, among other provisions,
the assignment of patent rights to any invention made during your employment at
the Company and non-disclosure of proprietary information. I have attached a
copy of this agreement for your review.

9. At Will Employment. It is our desire that our association be long-lasting and
mutually rewarding. You should, however, understand that all employees are
employed “at will”, which means that each employee, as well as the Company, has
the right to terminate the employment relationship at any time for any reason,
with or without cause and your duties and responsibilities are subject to change
at any time.

10. No External Consulting. By signing this letter, you agree that as long as
you are employed at the Company, you will not consult for other companies or
organizations, even if they are deemed as non-competitive to the Company. Any
external consulting agreement you undertake must be approved in writing by the
Company’s Chief Executive Officer.

11. No Conflict. By signing this letter, you confirm that you have not entered
into any agreement either written or oral in conflict with this Agreement or
employment with Company and that you will not violate any agreement with or
rights of any third party, or use or disclose any third party’s confidential
information or intellectual property, when acting within the scope of your
employment or otherwise on behalf of the Company

12. Entire Agreement. This letter and the documents referred to herein
constitute the entire agreement and understanding between you and the Company
with respect to the subject matter described in this letter, and supersede and
replace any prior understandings or agreements, whether oral or written, between
you and the Company regarding such subject matter.

13. Expiration and Contingency of Offer. This offer shall expire on August 28,
2015 and is contingent on your signing the Company’s standard invention
assignment and proprietary information agreement, eligibility for employment
under the Immigration and Reform Control Act of 1986, and your successful
completion of a background check. If you are not eligible for employment or do
not pass the background check, this offer of employment will be rescinded. The
Company reserves the right to obtain relevant background reports at any time
after receipt of your authorization and, if you are hired or engaged by the
Company, any time throughout your employment or contract period.



--------------------------------------------------------------------------------

Please indicate your acceptance to the foregoing terms by signing this letter
where indicated below and returning it to me. We are delighted that you will be
joining our team. We believe you will make an outstanding contribution to the
Company and we are looking forward to working with you. If you have any
questions, please do not hesitate to contact me.

 

Very truly yours, /s/ Barbara Massa Barbara Massa SVP, Human Resources

 

AGREED TO AND ACCEPTED BY:

/s/ Michael Berry

(Sign Name)

Michael Berry

Date: 8/27/15

Start date: TBD



--------------------------------------------------------------------------------

Exhibit A

Change of Control Severance Policy for Officers

(adopted and effective July 30, 2013)

This Change of Control Severance Policy for Officers (the “Policy”) is an
“employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). This document
constitutes both the written instrument under which the Policy is maintained and
the required summary plan description for the Policy.

Eligible Employee: With respect to the Change of Control Severance Benefits
described in the following section, you are an eligible employee under this
Policy (an “Eligible Employee”) if, as of immediately prior to the beginning of
the Change of Control Period (as defined below) of FireEye, Inc. (the
“Company”), (1) you are an employee at the Vice President or Senior Vice
President level at grade 13 or above; and (2) you and the Company have executed
a Participation Agreement (as defined below).

With respect to Severance Benefits Outside of the Change of Control Period
described below, you are an Eligible Employee if, on the date that the Company
terminates your employment other than for Cause, death or disability outside of
the Change of Control Period (as defined below), (1) you are an employee at the
Vice President or Senior Vice President level at grade 13 or above; and (2) you
and the Company have executed a Participation Agreement.

Change of Control Severance Benefits: If you are an Eligible Employee for Change
of Control Severance Benefits (as specified above), you will be eligible for
severance benefits under this Policy if: (1) during the Change of Control
Period, (2) your employment terminates as a result of an Involuntary Termination
(a “COC Qualified Termination”). If, and only if, you are such an Eligible
Employee and your employment terminates as a result of a COC Qualified
Termination, you will be eligible to receive the applicable Equity Vesting, Cash
Severance and COBRA Benefit described herein. All severance benefits under this
Policy shall be subject to your compliance with the Release Requirement (as
defined below).

Equity Vesting: Upon a COC Qualified Termination, subject to the Release
Requirement, 100% of the then-unvested shares subject to each of your
then-outstanding equity awards shall immediately vest and, in the case of
options and stock appreciation rights, shall become exercisable (for avoidance
of doubt, no more than 100% of the shares subject to the outstanding portion of
an equity award may vest and, with respect to an option or stock appreciation
right, become exercisable pursuant to this provision). For purposes of this
paragraph, unvested performance-based awards will vest at the maximum level of
achievement. Subject to any payment delay necessary to comply with Section 409A
(as defined below), any restricted stock units, performance shares and/or
performance units that vest under this paragraph will be settled on the 61st day
following your Qualified Termination.

Cash Severance: Upon a COC Qualified Termination, subject to the Release
Requirement, you will receive a lump-sum severance payment equal to (A) the
pro-rata portion of your target bonus based on the number of days you had been
employed with the Company (or its successor) during the fiscal year of the
Qualified Termination (the “Pro-Rated Bonus”), plus



--------------------------------------------------------------------------------

(B) an amount of your Base Salary that would be paid for a period of twelve
(12) months. Subject to any payment delay necessary to comply with Section 409A
(as defined below), your severance payment will be paid in cash and in full on
the 61st day following your Qualified Termination. If you die before all amounts
have been paid, such unpaid amounts will be paid to your designated beneficiary,
if living, or otherwise to your personal representative in a lump-sum payment
(less any withholding taxes) as soon as possible following your death.

COBRA Benefit: Upon a COC Qualified Termination, subject to the Release
Requirement, if you make a valid election under COBRA (as defined below) to
continue your health coverage, the Company will for 12 months pay the cost of
such continuation coverage for you and any eligible spouse or dependents that
were covered under the Company’s health care plans immediately prior to the date
of your eligible termination (“COBRA Benefit”). Notwithstanding the preceding,
if the Company determines in its sole discretion that it cannot provide COBRA
Benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
instead provide you a taxable lump-sum payment in an amount equal to 12 months
of the COBRA Benefit multiplied by the monthly COBRA premium that you would be
required to pay to continue your group health coverage in effect on the date of
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage). If the Company provides for a taxable cash
payment in lieu of the COBRA Benefit, then such cash payment will be made
regardless of whether you elect COBRA continuation coverage and such payment
shall be made in full on the 61st day following your termination of employment,
subject to the Release Requirement and the Section 409A paragraph.

Severance Benefits Outside of the Change of Control Period: If you are an
Eligible Employee for Severance Benefits Outside of the Change of Control Period
(as specified above), you will be eligible for severance benefits under this
paragraph if (1) outside of the Change of Control Period, (2) the Company
terminates your employment other than Cause, death or disability (a “Non-COC
Qualified Termination”). If, and only if, you are such an Eligible Employee and
your employment terminates as a result of a Non-COC Qualified Termination, then
(x) for a Section 16 Officer (as defined below), you will be eligible to receive
the Cash Severance and COBRA Benefit described above, except that the Cash
Severance will not include the Pro-Rated Bonus; and (y) for an Eligible Employee
other than a Section 16 Officer, you will be eligible to receive fifty percent
(50%) of the Cash Severance and six (6) months of the COBRA Benefit described
above, except that the Cash Severance will not include the Pro-Rated Bonus. For
the avoidance of doubt, there shall be no Equity Vesting as a result of a
Non-COC Qualified Termination. All severance benefits under this paragraph shall
be subject to your compliance with the Release Requirement.

Release: The receipt of any severance payments or benefits pursuant to this
Policy is subject to your signing and not revoking the Company’s then-standard
separation agreement and release of claims (the “Release” and such requirement,
the “Release Requirement”), which must become effective and irrevocable no later
than the sixtieth (60th) day following your Qualified Termination (the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline, you will forfeit any right to severance payments or benefits
under this Policy. In no event will severance payments or benefits be paid or
provided until the Policy until the Release actually becomes effective and
irrevocable.



--------------------------------------------------------------------------------

For purposes of this Policy, the following terms shall have the following
meanings:

“Base Salary” means your annual base salary as in effect immediately prior to
your Qualified Termination date or, if greater, at the level in effect
immediately prior to the Change of Control.

“Board” means the Board of Directors of the Company.

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (b) your material breach of any material agreement
between you and the Company; (c) your material failure to comply with the
Company’s material written policies or rules; (d) your conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
state thereof; (e) your gross negligence or willful misconduct in the
performance of your duties; (f) your continuing failure to perform assigned
duties after receiving written notification of the failure from the Chief
Executive Officer; or (g) your failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested your cooperation; provided, however,
that “Cause” will not be deemed to exist in the event of subsections (b), (c) or
(f) above unless you have been provided with (i) 30 days’ written notice by the
Board of the act or omission constituting “Cause” and (ii) 30 days’ opportunity
to cure such act or omission, if capable of cure.

“Change of Control” means the occurrence of any of the following events:

A. Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than fifty percent
(50%) of the total voting power of the stock of the Company; provided, however,
that the acquisition of additional stock by any one Person who is considered to
own more than fifty percent (50%) of the total voting power of the stock of the
Company will not be considered a Change of Control; or

B. Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any 12 month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (B), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or

C. Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection, the following will not constitute
a change in the ownership of a substantial portion of the Company’s assets:
(i) a transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (ii) a transfer of assets by the Company to:
(a) a stockholder of the Company (immediately before the asset transfer) in



--------------------------------------------------------------------------------

exchange for or with respect to the Company’s stock, (b) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (c) a Person, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (d) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A (as defined below).

“Change of Control Period” means the period three (3) months prior to, and
twelve (12) months following, a Change of Control.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Effective Date” means July 30, 2013.

“Good Reason” means your resignation after one of the following conditions has
come into existence without your consent: (a) a material reduction in your
duties, authority, reporting relationship, or responsibilities (for illustrative
purposes, (x) for an Eligible Employee that is or had been the Chief Executive
Officer of the Company, not reporting to the board of directors of the ultimate
parent company shall be considered a material reduction in reporting
relationship, (y) for Eligible Employees (other than the Chief Executive Officer
of the Company) that report or had reported to the Chief Executive Officer of
the Company at any time prior to a Change of Control, your not directly
reporting to the Chief Executive Officer of the Company or after a Change in
Control your not reporting directly to the individual who was the Chief
Executive Officer of the Company as of immediately prior to the Change of
Control, in each case, shall be considered a material reduction in your duties,
authority, reporting relationship, or responsibilities for purposes of
sub-section (a)); (b) a material reduction in your annual cash compensation;
(c) a requirement that you relocate to a location more than twenty (20) miles
from your then-current office location; (d) a material breach by the Company of
your employment agreement or any other agreement between you and the Company; or
(e) a failure by any successor entity to assume this Policy.

“Involuntary Termination” means either (a) a termination of employment by the
Company other than for Cause, death or disability; or (b) your resignation for
Good Reason.

“Participation Agreement” means an agreement in substantially the form attached
hereto as Exhibit A.

“Qualified Termination” means either a COC Qualified Termination or a Non-COC
Qualified Termination. “Section 16 Officer” means an officer for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.

Section 409A: The Company intends that all payments and benefits provided under
this Policy or otherwise are exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and any guidance
promulgated thereunder (“Section 409A”) so that none of the payments or benefits
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. No payment or



--------------------------------------------------------------------------------

benefits to be paid to you, if any, pursuant to this Policy or otherwise, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be paid or otherwise provided until you have a
“separation from service” within the meaning of Section 409A. If, at the time of
your termination of employment, you are a “specified employee” within the
meaning of Section 409A and the payment of the Deferred Payments will be delayed
to the extent necessary to avoid the imposition of the additional tax imposed
under Section 409A, which generally means that you will receive payment on the
first payroll date that occurs on or after the date that is 6 months and 1 day
following your termination of employment. The Company reserves the right to
amend the Policy as it deems necessary or advisable, in its sole discretion and
without the consent of any Eligible Employee or any other individual, to comply
with Section 409A the Code or to otherwise avoid income recognition under
Section 409A prior to the actual payment of any benefits or imposition of any
additional tax.

In no event will the Company reimburse you for any taxes that may be imposed on
you as a result of Section 409A. Each payment and benefit payable hereunder is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

Parachute Payments.

Reduction of Severance Benefits. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that an Eligible Employee would receive
from the Company or any other party whether in connection with the provisions
herein or otherwise (the “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be equal to the Best Results Amount. The “Best Results Amount” shall be
either (x) the full amount of such Payment or (y) such lesser amount as would
result in no portion of the Payment being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, results in the Eligible
Employee’s receipt, on an after-tax basis, of the greater amount notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Best Results Amount, reduction shall occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits. In the event that acceleration
of vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Eligible Employee’s stock awards unless the Eligible Employee elects in writing
a different order for cancellation. The Eligible Employee shall be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Policy, and the Eligible
Employee will not be reimbursed by the Company for any such payments.

Determination of Excise Tax Liability. The Company shall select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to “Parachute Payments”. The Company shall request that firm
provide detailed supporting calculations both to the Company and the Eligible
Employee



--------------------------------------------------------------------------------

prior to the date on which the event that triggers the Payment occurs if
administratively feasible, or subsequent to such date if events occur that
result in parachute payments to the Eligible Employee at that time. For purposes
of making the calculations required under these paragraphs relating to
“Parachute Payments”, the firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith determinations concerning the application of the Code. The Company and the
Eligible Employee shall furnish to the firm such information and documents as
the firm may reasonably request in order to make a determination under these
paragraphs relating to “Parachute Payments”. The Company shall bear all costs
the firm may reasonably incur in connection with any calculations contemplated
by these paragraphs relating to “Parachute Payments”. Any such determination by
the firm shall be binding upon the Company and the Eligible Employee, and the
Company shall have no liability to the Eligible Employee for the determinations
of the firm.

Administration: The Policy will be administered by the Compensation Committee of
the Board or its delegate (in each case, an “Administrator”). The Administrator
will have full discretion to administer and interpret the Policy. Any decision
made or other action taken by the Administrator with respect to the Policy, and
any interpretation by the Administrator of any term or condition of the Policy,
or any related document, will be conclusive and binding on all persons and be
given the maximum possible deference allowed by law. The Administrator is the
“named fiduciary” of the Policy for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity.

Attorneys Fees: The Company and each Eligible Employee bear their own attorneys’
fees incurred in connection with any disputes between them, except that if an
Eligible Employee is successful in any such dispute, the Company agrees to pay
Eligible Employee’s reasonable and documented legal fees associated with the
dispute.

Exclusive Benefits: Except as may be set forth in your Participation Agreement,
this Policy is intended to be the only agreement between you and the Company
regarding any severance payments or benefits to be paid to you on account of a
termination of employment whether unrelated to, concurrent with, or following, a
Change of Control. Accordingly, by executing your Participation Agreement, you
hereby forfeit and waive any rights to any severance or change of control
benefits set forth in any employment agreement, offer letter and/or equity award
agreement, except as set forth in this Policy and/or in your Participation
Agreement.

Withholding: The Company is authorized to withhold from any payments or benefits
all federal, state, local and taxes required to be withheld therefrom and any
other required payroll deductions.

Amendment or Termination: The Company reserves the right to amend or terminate
the Policy at any time, without advance notice to any Eligible Employee or other
individual and without regard to the effect of the amendment or termination on
any Eligible Employee or on any other individual. Notwithstanding the preceding,
(a) any amendment to the Policy that causes an individual or group of
individuals to cease to be an Eligible Employee will not be effective unless it
is both approved by the Administrator and communicated to the affected
individual(s) in writing at least 6 months prior to the effective date of the
amendment or termination, and (b) no amendment or termination of the Policy
shall be made within 24 months following a Change of Control to the extent that
such amendment or reduction would reduce the benefits provided



--------------------------------------------------------------------------------

hereunder or impair an Eligible Employee’s eligibility under the Policy (unless
the affected Eligible Employee consents to such amendment or termination). Any
amendment or termination of the Policy will be in writing. Any action of the
Company in amending or terminating the Policy will be taken in a non-fiduciary
capacity.

Claims Procedure: Any Eligible Employee who believes he or she is entitled to
any payment under the Policy may submit a claim in writing to the Administrator.
If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Policy on which the denial is based. The notice will also
describe any additional information needed to support the claim and the Policy’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90-day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.

Appeal Procedure: If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of the decision on review within 60 days after it receives a review
request. If additional time (up to 60 days) is needed to review the request, the
claimant (or representative) will be given written notice of the reason for the
delay. This notice of extension will indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Policy on which the denial is
based. The notice shall also include a statement that the claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

Additional Information.

 

Plan Name:    FireEye, Inc.    Change of Control Severance Policy for Officers
Plan Sponsor:    FireEye, Inc.    1440 McCarthy Boulevard, Milpitas, CA, 95035
Identification Number:    550 Plan Year:    Company’s Fiscal Year Plan
Administrator:    FireEye, Inc.    Attention: Administrator of the FireEye, Inc.
   Change of Control Severance Policy for Officers    1440 McCarthy Boulevard   
Milpitas, CA 95035



--------------------------------------------------------------------------------

Agent for Service of    Legal Process:    FireEye, Inc.    Attention: General
Counsel    1440 McCarthy Boulevard    Milpitas, CA 95035

 

Service of process may also be made upon the Plan Administrator.

 

Type of Plan:    Severance Plan/Employee Welfare Benefit Plan Plan Costs:    The
cost of the Policy is paid by the Company.

Statement of ERISA Rights.

Policy Eligible Employees have certain rights and protections under ERISA:

They may examine (without charge) all Policy documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Policy’s annual report (Internal Revenue Service Form 5500). These documents are
available for review in the Company’s Human Resources Department.

They may obtain copies of all Policy documents and other Policy information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Policy. The people who
operate the Policy (called “fiduciaries”) have a duty to do so prudently and in
the interests of Eligible Employees. No one, including the Company or any other
person, may fire or otherwise discriminate against an Eligible Employee in any
way to prevent them from obtaining a benefit under the Policy or exercising
rights under ERISA. If an Eligible Employee’s claim for a severance benefit is
denied, in whole or in part, they must receive a written explanation of the
reason for the denial. An Eligible Employee has the right to have the denial of
their claim reviewed. (The claim review procedure is explained above.)

Under ERISA, there are steps Eligible Employees can take to enforce the above
rights. For instance, if an Eligible Employee requests materials and does not
receive them within 30 days, they may file suit in a federal court. In such a
case, the court may require the Administrator to provide the materials and to
pay the Eligible Employee up to $110 a day until they receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If an Eligible Employee has a claim which is denied or
ignored, in whole or in part, he or she may file suit in a state or federal
court. If it should happen that an Eligible Employee is discriminated against
for asserting their rights, he or she may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court.



--------------------------------------------------------------------------------

In any case, the court will decide who will pay court costs and legal fees. If
the Eligible Employee is successful, the court may order the person sued to pay
these costs and fees. If the Eligible Employee loses, the court may order the
Eligible Employee to pay these costs and fees, for example, if it finds that the
claim is frivolous.

If an Eligible Employee has any questions regarding the Policy, please contact
the Plan Administrator. If an Eligible Employee has any questions about this
statement or about their rights under ERISA, they may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in the
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. An Eligible Employee may also
obtain certain publications about their rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.



--------------------------------------------------------------------------------

Change of Control Severance Policy for Officers

Participation Agreement

This Participation Agreement (“Agreement”) is made and entered into by and
between Michael Berry on the one hand, and FireEye, Inc. (the “Company”) on the
other.

RECITALS

The Company adopted a Change of Control Severance Policy for Officers (the
“Policy”) to assure that the Company will have the continued dedication and
objectivity of the participants in the Policy, notwithstanding the possibility,
threat or occurrence of a Change of Control.

The Company has designated you as eligible for protection under the Policy and
this Agreement, subject to your qualifying as an Eligible Employee under the
Policy on the date of a Qualified Termination.

Unless otherwise defined herein, the terms defined in the Policy, which is
hereby incorporated by reference, shall have the same defined meanings in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

Participation.

You have been designated as an Eligible Employee in the Policy, a copy of which
is attached hereto, subject to your satisfying the criteria of being an Eligible
Employee on the date of a Qualified Termination. Your participation in the
Policy is contingent upon your agreeing to the terms of this Policy.

The terms and conditions of your participation in the Policy are as set forth in
the Policy.

Other Provisions.

You agree that the Policy constitutes the entire agreement of the parties hereto
and supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties, and shall specifically supersede any severance payment
and/or change of control provisions of any offer letter, employment agreement,
or equity award agreement entered into between the you and Company.

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

FIREEYE, INC.    ELIGIBLE EMPLOYEE By:         Signature:      Date:        
Date:     

[Signature Page of the Participation Agreement]